United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
IMMIGRATION & CUSTOMS
)
ENFORCEMENT, Falcon Heights, TX, Employer )
__________________________________________ )
M.S., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1771
Issued: December 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 24, 2015 appellant filed a timely appeal from a May 22, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant timely filed his claim within the provisions of 5 U.S.C.
§ 8122.
FACTUAL HISTORY
On May 15, 2014 appellant, then a 59-year-old former senior special agent, filed an
occupational disease claim (Form CA-2) alleging that he sustained right wrist and hand pain
1

5 U.S.C. § 8101 et seq.

causally related to factors of his federal employment. He indicated that he first became aware of
his condition and its relationship to his employment on March 1, 1989. Appellant advised that
while playing in a basketball game at a law enforcement training academy he experienced right
hand and wrist pain. He related, “My injury was misdiagnosed as a wrist tendon injury instead
of an actual wrist ligament tear that continued to worsen throughout my career. I did not know
my tendon was torn. My job position required lifting large heavy bundles of marijuana on a
continuous basis.” On the reverse side of the claim form, the employing establishment indicated
that appellant first reported the condition to a supervisor on April 29, 2014.
In a report dated April 21, 2014, Dr. Khaimchand Panday, a Board-certified orthopedic
surgeon, discussed his treatment of appellant beginning on September 4, 2013 for right wrist
primarily localized osteoarthritis. He related that appellant underwent an excision of the right
scaphoid and a four-corner mid-carpal arthrodesis on October 24, 2013. Appellant had
permanently reduced function of the right wrist.
By letter dated May 28, 2014, OWCP requested that appellant provide additional factual
and medical information in support of his claim. It advised him that it appeared that his claim
was untimely filed and asked that he submit evidence supporting that he timely filed his claim.
In a decision dated August 29, 2014, OWCP denied appellant’s claim as untimely. It
found that there was no evidence that he filed his claim within three years of March 1, 1989, the
date of injury, or that his supervisor had actual knowledge of his injury within 30 days of that
date.
On September 21, 2014 appellant requested a telephone hearing before an OWCP hearing
representative. In an accompanying statement, he related that on approximately March 1, 1989,
while at a training program, he hurt his right wrist playing in a basketball game. Appellant
received treatment at the emergency room and a physician diagnosed wrist tendinitis. He
reported the wrist injury and his medical bills were paid. Appellant continued working and in
the course of his career lifted and carried large bundles of marijuana. He related:
“During the last year of my career I started experiencing severe pain in my right
hand and wrist area. I did not know the cause of the pain and finished out my
career retiring on January 2010. During my retirement the pain in my hand
continued to worsen and I went to see a hand specialist. The specialist
determined I did not have tendinitis but advised me I had suffered a traumatic
injury to my hand and tore a ligament in the right wrist area. Since I did not have
surgery back in 1989 to repair the ligament, it had completely dissolved which
caused the hand bones to move around thus causing the severe pain in my hand
and wrist area.”
Appellant attributed his condition to being misdiagnosed in 1989 with tendinitis instead of a
ruptured wrist tendon which was aggravated by heavy lifting for 20 years. He maintained that he
filed his claim within three years of learning that it was related to his employment.

2

The record contains a description by the employing establishment of its law enforcement
training facility. It indicated that students were in travel status while at the facility and that its
student athletic programs, including basketball, were “strongly encouraged.”
Appellant submitted medical evidence from 1989, including a May 8, 1989 authorization
for examination and/or treatment (Form CA-16). The form provided that he sustained an injury
to his right wrist playing basketball. A physician diagnosed right wrist tendinitis.
On February 2, 2015 appellant requested reconsideration.
By letter dated March 3, 2015, OWCP requested that appellant clarify whether he wanted
to request reconsideration or an oral hearing. On March 11, 2015 appellant informed OWCP that
he wanted to pursue his reconsideration request. He submitted an emergency outpatient
treatment record from an area hospital dated May 6, 1989, indicating that he was experiencing
pain in his right wrist after playing basketball. The diagnosis was tendinitis and a splint was
applied.
In a decision dated May 22, 2015, OWCP denied modification of its August 29, 2014
decision. It determined that appellant had not submitted sufficient evidence to establish that he
timely filed his occupational disease claim. OWCP noted that he retired on January 2, 2010, but
did not file his claim until more than three years later.
On appeal appellant asserts that he submitted medical evidence sufficient to show that his
condition arose from his employment. He also contends that he timely filed his claim when he
became aware of its relationship to his employment.
LEGAL PRECEDENT
Section 8122(a) of FECA provides that an original claim for compensation for disability
or death must be filed within three years after the injury or death.2 Compensation for disability
or death, including medical care in disability cases, may not be allowed if a claim is not filed
within that time unless:
“(1) the immediate superior had actual knowledge of the injury or death within 30
days. The knowledge must be such as to put the immediate superior reasonably
on notice of an on-the-job injury or death; or
“(2) written notice of injury or death as specified in section 8119 was given within
30 days.”3
The three-year time period begins to run from the time the employee is aware or by the
exercise of reasonable diligence should have been aware that his condition is causally related to
the employment. For actual knowledge of a supervisor to be regarded as timely filing, an
2

5 U.S.C. § 8122(a).

3

Id.

3

employee must show not only that the immediate superior knew that he or she was injured, but
also knew or reasonably should have known that it was an on-the-job injury.4
Section 8119 of FECA provides that a notice of injury or death shall be given within 30
days after the injury or death; be given to the immediate supervisor of the employee by personal
delivery or by depositing it in the mail properly stamped and addressed; be in writing; state the
name and address of the employee; state the year, month, day, and hour when and the particular
locality where the injury or death occurred; state the cause and nature of the injury or in the case
of death, the employment factors believed to be the cause; and be signed by and contain the
address of the person giving the notice.5 Actual knowledge and written notice of injury under
section 8119 serve to satisfy the statutory period for filing an original claim for compensation.6
For actual knowledge of a supervisor to be regarded as timely filed, an employee must show not
only that the immediate superior knew that he or she was injured, but also knew or reasonably
should have known that it was an on-the-job injury.7
In a case of occupational disease, the time for filing a claim begins to run when the
employee first becomes aware or reasonably should have been aware, of a possible relationship
between his condition and his employment. When an employee becomes aware or reasonably
should have been aware that he or she has a condition which has been adversely affected by
factors of his or her federal employment, the limitation period begins to run even if the employee
does not know the precise nature of the impairment or whether the ultimate result of such affect
will be temporary or permanent.8 Where the employee continues in the same employment after
he reasonably should have been aware that he has a condition which has been adversely affected
by factors of the federal employment awareness, the time limitation begins to run on the date of
the last exposure to the implicated factors.9 The requirement to file a claim within three years is
the claimant’s burden and not that of the employing establishment.10
ANALYSIS
The Board finds that appellant’s occupational disease claim is barred by the applicable
time limitation provisions of FECA. Appellant alleged that he first became aware of the
relationship between his right wrist and hand condition and factors of his federal employment on
May 1, 1989, the date that he injured his hand playing basketball at the employing
establishment’s training facility. He continued to work lifting heavy bundles of marijuana as
part of his work duties until he retired in January 2010. Appellant filed an occupational disease
4

See Duet Brinson, 52 ECAB 168 (2000).

5

5 U.S.C. § 8119; Larry E. Young, 52 ECAB 264 (2001).

6

See Laura L. Harrison, 52 ECAB 515 (2001).

7

Delmont L. Thompson, 51 ECAB 155 (1999).

8

See Larry E. Young, supra note 5.

9

Id.

10

See Debra Young Bruce, 52 ECAB 315 (2001).

4

claim on May 15, 2014. He maintained that his May 1, 1989 injury was misdiagnosed as
tendinitis rather than a ligament tear. Appellant performed lifting over the course of his 20-year
career that aggravated the ligament tear.
As noted, if an employee continues to be exposed to injurious working conditions, the
time limitation begins to run on the date of the last exposure.11 Consequently, the time for filing
appellant’s claim began to run in January 2010, the date of his retirement. Appellant filed his
occupational disease claim on May 15, 2014, more than three years after the date of last
exposure. Consequently, he filed his claim outside the three-year time limitation period.12
Appellant’s claim would still be regarded as timely under section 8122(a)(1) of FECA if
his immediate supervisor had actual knowledge of the injury within 30 days or if he provided
written notice within 30 days. There is no evidence, however, that a supervisor had knowledge
of his occupational disease claim within 30 days or that he provided written notice of injury
within 30 days. The employing establishment indicated that appellant first advised a supervisor
of his condition on April 29, 2014. While there is evidence that the employing establishment
knew that he sustained a right wrist injury at its training facility in May 1989, this does not
establish that it was aware of his claim for an occupational disease to his right wrist as a result of
heavy lifting over the course of his employment.
In cases of latent disability, the time limitation does not begin to run until the claimant is
aware, or by the exercise of reasonable diligence should have been aware, of the causal
relationship between the employment and the compensable disability.13 Appellant related that he
was not aware of his condition and its relationship to his employment until he was evaluated by a
hand specialist, which was within three years of the date that he filed his occupational disease
claim. He did not, however, provide the date of the examination of the hand specialist which led
to his awareness of the cause of his condition. Instead, appellant generally related that he sought
treatment from a hand specialist after his retirement, who told him that his original wrist injury
was improperly treated. The only medical evidence of record after 1989 is an April 21, 2014
report from Dr. Panday. Dr. Panday discussed his treatment of appellant for primary localized
osteoarthritis of the right wrist, including right wrist surgery performed on October 24, 2013. He
did not discuss either the cause of appellant’s condition or the implicated work factors.
Appellant has not submitted any medical evidence showing the date that he became aware of the
relationship between his condition and factors of his federal employment.
On appeal appellant argues that he submitted medical evidence addressing the cause of
his wrist condition. The issue of whether a claim was timely filed is a preliminary jurisdictional
issue that precedes any determination on the merits of the claim.14

11

See R.V., Docket No. 10-1776 (issued April 1, 2011).

12

Id.

13

5 U.S.C. § 8122(b).

14

See Charles Walker, 55 ECAB 238 (2004).

5

Appellant further contends that he filed his claim when he became aware of the
relationship between his condition and his employment. He did not, however, submit any factual
or medical evidence showing when he knew that his condition arose from his work duties.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant’s claim was untimely filed under the provisions of
5 U.S.C. § 8122.
ORDER
IT IS HEREBY ORDERED THAT the May 22, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 23, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

